DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-8 and 11 of U.S. Application 16/677,885 filed on June 17, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claim 1 has been entered.
Claims 9 and 10 has been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 06/17/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current detection device comprising: wherein the shield member has a first portion at one end thereof in the direction of extension and has a second portion at another end thereof, the first portion is formed in a ring shape with a portion thereof cut away, when viewed in the direction of extension, by providing an opening in a portion thereof, the second portion is formed in a U shape when viewed in the direction of extension, the current sensor has a first current sensor and a second current sensor, the first current sensor is configured to detect a magnetic field at the opening of the first portion or a magnetic field in the vicinity of the opening of the first portion, and the second current sensor is configured to detect a magnetic field between a pair of side plate portions that form the U shape of the second portion in combination with the other limitations of the claim.


Claims 2-8 and 11 are also allowed as they depend on allowed claim 1.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868